In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-509 CR

NO. 09-07-510 CR

NO. 09-07-511 CR

____________________


GIANG LONG NGUYEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 90942, 91033, and 91761




MEMORANDUM OPINION
 Pursuant to plea bargain agreements, appellant Giang Long Nguyen pled guilty to two
charges of unauthorized use of a motor vehicle and one charge of felony theft by possession. 
In each case, the trial court found the evidence sufficient to find Nguyen guilty, but deferred
further proceedings, placed Nguyen on community supervision for five years, assessed a fine
of $500, and ordered that the periods of community supervision were to run concurrently. 
In all three cases, the State subsequently filed motions to revoke Nguyen's unadjudicated
community supervision.  Nguyen pled "true" to one violation of the conditions of his
community supervision in each case.  In all three cases, the trial court found that Nguyen
violated the conditions of his community supervision, found Nguyen guilty of two charges
of unauthorized use of a motor vehicle and one charge of felony theft by possession, and
assessed punishment at two years of confinement in a state jail facility.  The trial court
ordered that Nguyen's sentence in the second unauthorized use of a motor vehicle case was
to run consecutively with the first unauthorized use of a motor vehicle case, but the felony
theft case was to run concurrently with the other two cases.
	Nguyen's appellate counsel filed briefs that present counsel's professional evaluation
of the records and conclude the appeals are frivolous.  See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On March 6,  2008, we granted an extension of time for appellant to file pro se briefs. 
We received no responses from appellant.  We reviewed the appellate records, and we agree
with counsel's conclusion that no arguable issues support the appeals.  Therefore, we find
it unnecessary to order appointment of new counsel to re-brief the appeals.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgments. (1)
	AFFIRMED.
							_________________________________
								 HOLLIS HORTON
									 Justice								
Submitted on June 26, 2008
Opinion Delivered July 16, 2008								
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in these cases by filing petitions for
discretionary review.  See Tex. R. App. P. 68.